            Case 5:18-cv-02695-EGS Document 44 Filed 03/12/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LVL CO., LLC.,                               :
                                             :
                            Plaintiff,       :          CIVIL ACTION NO. 18-2695
                                             :
       v.                                    :
                                             :
CITY OF EASTON,                              :
                                             :
                            Defendant.       :

                                         ORDER

       AND NOW, this 12th day of March, 2019, it having been reported that the parties have

settled the above-captioned action, and pursuant to Rule 41.1(b) of the Local Rules of Civil

Procedure of this Court, it is hereby ORDERED that this action is DISMISSED WITH

PREJUDICE, pursuant to agreement of counsel without costs.



                                          BY THE COURT:




                                          By: /s/ Shana Restucci
                                            Shana Restucci, Civil Deputy Clerk
                                            The Honorable Edward G. Smith
                                            Shana_Restucci@paed.uscourts.gov
